DETAILED ACTION
This action is pursuant to the claims filed on 09/09/2021. Claims 1-14 are pending. A first action on the merits of claims 1-14 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2022, 04/04/2022, 02/22/2022, 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Subramaniam (U.S. PGPub No. 2015/0105645).
Regarding claim 1, Subramaniam teaches a catheter (catheter of Fig 1), comprising: a stem extending along a longitudinal axis in a plane (Fig 3 elongate shaft 14); a first array of spines comprising at least a first first-array spine and a second first-array spine (Fig 3 first inner pair 48 of splines 26), each extending in a distal direction away from the stem (Fig 3 splines 26 extend in distal direction from shaft 14), each including: a proximal portion that extends in the distal direction away from the stem and converges towards the longitudinal axis (Fig 3, spline pair 48 converging towards longitudinal axis at proximal section, and simultaneously extending in the opposite distal direction), a linear portion having first electrodes mounted thereon (Fig 3 linear section with electrodes 28) , and a distal portion (Fig pair 48 of splines 26 have distal portion); and a second array of spines comprising at least a first second-array spine and a second second-array spine (second pair 46 of splines 26), each extending in the distal direction away from the stem (splines 26 extend away from shaft 14), each including: a proximal portion that extends in the distal direction away from the stem and converges towards the longitudinal axis (Fig 3, spline pair 46 converging towards longitudinal axis at proximal section, and simultaneously extending in the opposite distal direction), a linear portion having second electrodes mounted thereon (Fig 3 two middlemost electrodes 28 on each spline 26 of pair 46 define an intermediate linear section), and a distal portion  (Fig pair 46 of splines 26 have distal portion that converges back towards longitudinal axis); in which the linear portions of the first first-array spine, the second first-array spine, the first second-array spine, and the second second-array spine are disposed in the plane and oriented generally parallel to each other ([0033] electrode assembly is generally planar and each linear portion of each spline of pairs 48/46 is generally parallel).
Regarding claim 2, Subramaniam further teaches in which the distal portion of the first first-array spine is joined to the distal portion of the second first-array spine (Fig 3 distal portions of each spline of pairs 48/46 are joined at a common point to each other).
Regarding claim 3, Subramaniam further teaches in which the distal portion of the first second-array spine is joined to the distal portion of the second second-array spine (Fig 3 distal portions of each spline of pairs 48/46 are joined at a common point to each other).
Regarding claim 4, Subramaniam further teaches in which the distal portion of the first first-array spine, the distal portion of the second first-array spine, the distal portion of the first second-array spine, and the distal portion of the second second-array spine are all joined together (Fig 3 distal portions of each spline of pairs 48/46 are joined at a common point to each other).
Regarding claim 5, Subramaniam further teaches in which the first first-array spine, the second first-array spine, the first second-array spine, and the second second-array spine define a closed-configuration array in which the closed-configuration array is without any spine whose distal end is free and unconnected to another spine (Fig 3 distal portions of each spline of pairs 48/46 are joined at a common point to each other).
Regarding claim 13, Subramaniam further teaches in which the first first-array comprises a first exposed total length and the second first-array spine comprises a second exposed total length equal to the first exposed total length (Fig 3, configuration of spine pair 48 is symmetrical such that the length of each spline 26 is equal; [0028] disclosing symmetrical layout).
Regarding claim 14, Subramaniam further teaches in which the first second-array comprises a third exposed total length and the second second-array spine comprises a fourth exposed total length equal to the third exposed total length (Fig 3, configuration of spine pair 46 is symmetrical such that the length of each spline 26 is equal; [0028] disclosing symmetrical layout).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Just (U.S. PGPub No. 2013/0172715).
Regarding claims 6 and 8, Subramaniam teaches the device of claim 2 as stated above and further teaches wherein the splines may be embedded in an insulating polymer backing ([0030], polymer backing 52).
Subramaniam is silent to the specific structure of each spline and thus fails to explicitly teach in which the first first-array spine comprises a first support member and a nonconductive covering having a first lumen through which the first support member extends and the second first- array spine includes a second nonconductive covering having a second lumen through which a second support member extends.
In related prior art, Just teaches a similar device wherein a similar first first-array spine comprises a first support member ([0038] splines 24 comprise a flexible wire with a non-conductive tubing; flexible wire interpreted as support member); in which the first first-array spine includes a first nonconductive covering having a first lumen through which the first support member extends ([0038] polyurethane or polyimide tubing) and the second first- array spine includes a second nonconductive covering having a second lumen through which a second support member extends ([0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spines of Subramaniam in view of Just to incorporate the spines comprising a non-conductive covering having a first lumen through which a support member extends to arrive at the device of claims 6 and 8 respectively. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known spine configuration (Subramaniam [0030] wire embedded in polymer backing) for another well-known spine configuration (Just [0038], wire placed in lumen of non-conductive tubing) to yield predictable results of a flexible spine of a distal arrangement of a catheter.
Regarding claim 9, Subramaniam teaches the device of claim 2 as stated above.
Subramaniam fails to teach wherein the first electrodes comprise ring electrodes.
Just teaches a similar device wherein a similar electrodes comprise ring electrodes ([0052] and Fig 10-11, ring electrodes 54). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first electrodes of Subramaniam in view of Just to incorporate ring electrodes to arrive at the device of claim 9. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode configuration (Subramaniam [0032] Fig 3, electrodes 28) for another well-known spine configuration (Just [0052] Figs 10-11, ring electrodes) to yield predictable results of an electrode for sensing physiological signals from a user.
Regarding claim 12, Subramaniam/Just teaches the device of claim 9 as stated above. Subramaniam further teaches in which the first electrodes comprise between 6 and 12 electrodes (Fig 3 linear portion of each spline 26 of pair 48 has 3 electrodes each for 6 total) and in which the second electrodes comprise 4 electrodes (Fig 3, linear portion of each spline 26 of pair 46 has two electrodes each for four total). Subramaniam further teaches wherein the number and placement of the electrodes may vary as desired ([0031]).
Subramaniam fails to teach wherein the first electrodes comprise ring electrodes.
Just teaches a similar device wherein a similar electrodes comprise ring electrodes ([0052] and Fig 10-11, ring electrodes 54). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first electrodes of Subramaniam in view of Just to incorporate ring electrodes. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode configuration (Subramaniam [0032] Fig 3, electrodes 28) for another well-known spine configuration (Just [0052] Figs 10-11, ring electrodes) to yield predictable results of an electrode for sensing physiological signals from a user.
 Subramaniam/Just discloses substantially all the limitations of the claim(s) except the second electrodes comprise between 6 and 12 ring electrodes.  It would have been an obvious matter of engineering design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the second electrodes of Subramaniam to incorporate 6 electrodes on the linear portion of spline pair 48, since applicant has not disclosed that the number of electrodes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any more or less electrodes. Further evidenced by Subramaniam disclosing the number and arrangement of the electrodes may vary as desired ([0031]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Just as applied to claim 6, and in further view of De La Rama (U.S. PGPub No. 2014/0200639).
Regarding claim 7, Subramaniam/Just teach the device of claim 6 as stated above.
Subramaniam/Just fails to teach the first support member has a rectangular cross section. 
 In related prior art, De La Rama teaches a similar device (see Fig 2a) wherein a similar support member of spines may have a substantially rectangular shape ([0051]).Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified Subramaniam in view of Just and De La Rama to provide a support member with a rectangular cross section, since applicant has not disclosed that the shape of the cross section of the support member solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any cross-sectional shaped support member. 
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Just as applied to claim 9, and in further view of Grunewald (U.S. PGPub No. 2013/0053841).
Regarding claims 10-11, Subramaniam/Just teaches the device of claim 9 as stated above. Subramaniam further teaches the procedure for diagnosing and treating tachycardia requiring the use of a electrophysiological sensing catheter and an ablation catheter ([0022-0023]). Just further teaches wherein the electrodes may be electrically connected to a mapping system and a source of ablation ([0052]).
Subramaniam fails to teach wherein in which the ring electrodes comprise at least one irrigated ring electrode; in which the at least one irrigated ring electrode is configured to deliver ablation energy through the irrigated ring electrode.
In related prior art, Grunewald teaches a similar catheter comprising similar ring electrodes comprise at least one irrigated ring electrode (Fig 1, ‘R’ [0032]); in which the at least one irrigated ring electrode is configured to deliver ablation energy through the irrigated ring electrode ([0032-0033]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one electrode to incorporate at least one irrigated ring electrode configured to deliver ablation energy to arrive at the device of claims 10-11. Providing an electrode of Subramaniam with the ability to deliver ablation energy would advantageously provide the catheter with the ability to provide EP mapping and ablation functions without the need for two separate catheters as it is well-known in the art that a number of minimally invasive heart procedures require ablation and mapping functions ([0021-0023]). Furthermore, providing the at least one ring electrode as an irrigated ring electrode would advantageously reduce electrode temperature during ablation to minimize the formation of char and coagulum (Grunewald [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794